UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
ANTONIA A. SMITH,                   )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )                Civil Action No. 12-1558 (RWR)
                                    )
CVS CAREMARK CORPORATION,           )
                                    )
                  Defendant.        )
___________________________________ )


                                      MEMORANDUM OPINION


       On October 15, 2012, pro se plaintiff and counsel for the defendant were ordered to confer

pursuant to Rule 16.3(a) of the Local Civil Rules and Fed. R. Civ. P. 26(f) and to submit a joint

Rule 16.3 Statement no later than five business days before November 30, 2012. Counsel for the

defendant has filed a report stating that plaintiff has not responded to two voice mail messages

placed to plaintiff=s phone number of record or to a letter sent on November 6, 2012 to plaintiff=s

address of record in an effort to comply with the Court’s October 15, 2012 Order.

       On November 29, 2012, plaintiff was ordered to show cause in writing by December 13,

2012, why her complaint should not be dismissed for failure to prosecute the case and to comply

with the Court’s October 15, 2012 Order. The plaintiff was alerted that failure to comply fully

and timely with the Order to Show Cause may result in her complaint being dismissed without

further notice. Plaintiff has not filed a response to the Order to Show Cause, and the parties have

not filed a joint Rule 16.3 report.
                                                 1
      Accordingly, the Court will dismiss the complaint and this civil action. An Order

accompanies this Memorandum Opinion.

      SIGNED this 21st day of December, 2012.



                                          _________/s/_____________
                                          RICHARD W. ROBERTS
                                          United States District Judge




                                             2